Citation Nr: 1814908	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-24 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 

INTRODUCTION

The Veteran had active duty service in the United States Navy from November 1942 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a Board hearing in September 2015 and a copy of that transcript is of record.  The judge who conducted that hearing is no longer employed by the Board.  The Veteran was notified that he was entitled to an additional Board hearing in January 2018 but, the Veteran declined to respond.  

In December 2015, the case came before the Board and the Board remanded the Veteran's claims in order to obtain a medical opinion regarding the Veteran's in-service radiation exposure.  

In a December 2016 rating decision, the Veteran's claim regarding basal cell carcinoma was granted.  Thus, that issue is no longer before the Board.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran was exposed to radiation in service during Operation Crossroads.  

2.  The Veteran's prostate cancer is not related to the Veteran's active military service to include exposure to ionizing radiation.



CONCLUSION OF LAW

The criteria for service connection for prostate cancer are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under 38 U.S.C. § 5102 VA, first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  
In this appeal, the Board finds the letter dated in October 2010 before the October 2011 rating decision provided the Veteran with notice that fulfills the provisions of 38 U.S.C. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter, the rating decision, the remand, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence to include his VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA has also provided the Veteran with a medical opinion from the Under Secretary for Health in order to establish service connection for the Veteran's disability in November 2016.  Moreover, the Board finds that the opinion provided by the November 2016 VA examiner is adequate to adjudicate the claim and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and the examiner provided an opinion as to the diagnosis of the Veteran's disability, which was based on citations to the relevant evidence found in the claims file.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.

Lastly, neither the Veteran nor his representative has argued that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and Virtual VA claim files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Claim 

The Veteran contends that his prostate cancer is due to his exposure to radiation during his active military service.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Moreover, there are two ways to establish service connection for a disability resulting from in-service radiation exposure on a presumptive basis: (1) by establishing that one of a number of specified diseases first manifested after service and that the Veteran engaged in a "radiation risk activity"; and (2) by establishing that a "radiogenic" disease first manifested after service is a result of exposure to ionizing radiation in service through a dose assessment.

First, certain specified disabilities becoming manifest in a Veteran who participated in a "radiation-risk activity" during active service are service connected. 38 U.S.C. § 1112 (c); 38 C.F.R. § 3.309(d).  Participation in a "radiation-risk activity" means any of following (i) onsite participation in a test involving the atmospheric detonation of a nuclear device (without regard to whether the nation conducting the test was the United States or another nation); (ii) the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; (iii) internment as prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which (as determined by the Secretary) resulted in an opportunity for exposure to ionizing radiation comparable to that of Veterans described in clause (ii) of this subparagraph; (iv) service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l  (14)).  Id.  

In claims based on either participation in atmospheric nuclear testing or participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946, dose data will in all cases be requested from the appropriate office of the Department of Defense. 38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, a request will be made for any available records concerning the Veteran's exposure to radiation.  Id.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  Id.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.  

Diseases presumptively service connected for Veterans who participated in a "radiation-risk activity" during active service under the provisions of 38 U.S.C. § 1112 (c) and 38 C.F.R. § 3.309 (d) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C. § 1112 (c)(2); 38 C.F.R. § 3.309 (d).

Second, service connection may be established under 38 C.F.R. § 3.311 for certain disabilities that are deemed to be "radiogenic" diseases.  See 38 C.F.R. § 3.311(b)(2)(iv).  Where it is established that a radiogenic disease first became manifest after service, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311 (a)(1).

When it is determined that a Veteran was exposed to ionizing radiation in service, and the Veteran subsequently develops a radiogenic disease which first becomes manifest within a specified period, before its adjudication the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with paragraph (c) of this section; however, if any of these requirements has not been met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311 (b)(1).

Under 38 C.F.R. § 3.311 , "radiogenic disease" means a disease that may be induced by ionizing radiation and includes the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia; thyroid cancer; breast cancer; lung cancer; bone cancer; liver cancer; skin cancer; esophageal cancer; stomach cancer; colon cancer; pancreatic cancer; kidney cancer; urinary bladder cancer; salivary gland cancer; multiple myeloma; posterior subcapsular cataracts; non-malignant thyroid nodular disease; ovarian cancer; parathyroid adenoma; tumors of the brain and central nervous system; cancer of the rectum; lymphomas other than Hodgkin's disease; prostate cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).  If a claim is based on a disease not listed in 38 C.F.R. § 3.311, the claim is nevertheless to be considered under the regulation provided the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2), (4).

Finally, service connection may be granted under 38 C.F.R. § 3.303 (d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As to a current diagnosis, the Veteran has been diagnosed with prostate cancer in April 2002.  

As to the in-service occurrence, the Veteran participated in Operation Crossroads at the Bikini Atoll in 1946 and is deemed to be exposed to ionizing radiation.  In turn, the Board has examined the Veteran's service treatment records and the Board notes that those records were silent for any signs or symptoms of prostate cancer at the time of his discharge.  See October 1946 Separation Examination.  

As to the Veteran's lay statements, the Veteran testified at a Board hearing in September 2015.  The Veteran stated that he participated in Operation Crossroads and after the testing was over, he developed boils on his wrists and arms.  The Veteran also attributed his prostate cancer and skin cancer to his radiation exposure.  See September 2015 Board Hearing Transcript.  

In regards to the Veteran's lay statements, the Board finds that the Veteran is considered competent to report on observable problems that he experienced following the atomic testing because these symptoms are observable by a lay person.  See Kahana, supra.  However, the Board also finds that the Veteran is not competent to provide a medical opinion as to the origins of his present disability because such an opinion requires medical expertise which he does not have.  As such, the Board places little if any probative weight on the Veteran's statements because he does not have the medical expertise to provide an etiological opinion with respect to his claimed disability.  See Davidson, supra; Kahana, supra.

The Board also acknowledges that the Veteran's wife submitted a statement in support of the Veteran's claim.  The Veteran's wife stated that the Veteran was in good health prior to the atomic testing and afterwards he had boils on his hands, wrists, arms, and knees.  She also stated that the Veteran suffered with this issue for several years and he later developed arthritis in his hands and wrists.  

In regards to the Veteran's wife's statements, the Board finds that the Veteran's wife is considered competent to report on observable problems that her husband experienced following the atomic testing because these symptoms are observable by a lay person.  See Kahana, supra.  However, the Board also finds that the Veteran's wife is not competent to provide a medical opinion as to the origins of the Veteran's present disability because such an opinion requires medical expertise which she does not have.  As such, the Board places little if any probative weight on the Veteran's wife's statement because she does not have the medical expertise to provide an opinion as to the etiology of his claimed disability.  See Davidson, supra; Kahana, supra.

Turning to the medical opinion evidence at hand, in November 2016, a medical opinion was obtained by the Under Secretary for Health regarding the Veteran's radiation exposure.  The November 2016 opinion was provided by Dr. M.M., who stated that the Veteran's medical records revealed a diagnosis suspicious for prostate adenocarcinoma in April 2002, which was later confirmed in a November 2005 biopsy.  The doctor added that the Veteran participated in Operation Crossroads on the Bikini Atoll in 1946 and he was exposed to External Gamma: 18.00 rem; External Neutron: 00.50 rem; Internal Committed Dose to Prostate (Alpha): 04.50 rem; Internal Committed Dose to Prostate (beta plus gamma): 02.00 rem; Total Skin Dose (Beta plus Gamma): 550.00 rem; External Gamma 18.00 rem.  Then, the doctor stated that the Interactive Radio Epidemiological Program (IREP) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancer.  This program calculated a 99th percentile value for the probability of causation of 25.19 percent for prostate cancer and 98.31 percent for basal cell carcinoma.  Dr. M.M. concluded his opinion by stating "in view of the above, it is our opinion that it is unlikely that prostate cancer was caused by exposure to ionizing radiation during military service however; it is also our opinion that basal cell carcinoma was likely caused by same."  See November 22, 2016 Radiation Review Memorandum.  

The Board finds this medical opinion to be highly probative as the doctor reviewed the Veteran's medical history and cited to relevant scientific evidence in a thorough and well-reasoned opinion.  Accordingly, the Board has placed significant probative weight on this opinion.  See Davidson, supra.  

Lastly, after a review of the Veteran's claims file, the Board notes that there is no other medical opinion contained in the Veteran's medical history that contradicts the findings by Dr. M.M.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's prostate cancer is not caused by or related to his military service.  In reaching this conclusion, the Board has considered the available lay statements and the available medical information contained in the Veteran's claims file and finds that the November 2016 VA medical opinion is the most probative evidence of record.  Accordingly, the Board finds that entitlement to service connection for prostate cancer is not warranted because the weight of the probative evidence is against a finding that the Veteran's current disability was caused by or related to his military service.  

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for prostate cancer, must be denied.  





ORDER

Entitlement to service connection for prostate cancer is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


